Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chokshi(US 20030059403) in view of Birketvedt(US 20160310552).
Regarding claim1, Chokshi teaches a composition comprising phaseolamin, a mineral, and microorgansims, wherein said mineral is bound by a glycoprotein matrix, wherein said microorganisms produce said glycoproteinmatrix, and wherein said 
Chokshi does not specifically teach that the composition is a controlled release composition. 
However, in a similar invention, Birketvedt does teach that the composition may be formulated in a slow release form where the composition may be coated to prevent the immediate disintegration of the composition while within the gastrointestinal tract or be subject to chemical degradation prior to the release of the composition.(Para[0150]) Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chokshi and Birketvedt to produce a weight loss composition, as described in Chokshi, wherein the composition is coated to delay degradation prior to the release of the composition, as described in Birketvedt,to ensure that a high concentration of the composition is released and maintained within the user to provide the maximum and optimum effects of the drug without having to take repeated dosages throughout the day.
Regarding claim 2 Chokshi further teaches wherein said yeast includes Saccharomycescervisiae(SeeExample1;Para[0078]).
Regarding claim 3, Chokshi further teaches wherein said bacteria includes Lactobacillus(See Example1;Para(0080)).
Regarding claim 4, Chokshi further teaches wherein said bacteria includes Lactobacillus acidophillus or Bacteriumbifidus(SeeExample1;Para[00008]).
Regarding claim 5, Chokshi further teaches further comprising stabilizers and/or additives(Para[0037])

Regarding claim 8, Chokshi further teaches wherein said mineral is vanadium or chromium or both(SeeExample1;[Para0077]).
Regarding claim 9, Birketvedt further teaches wherein the controlled release is selected from the group consisting of dissolution(Para[0150);
Regarding claim 10, Chokshi teaches a method for inhibiting absorption of dietary starch in host by providing an effective amount of a composition comprising phaseolamin and a mineral, wherein the mineral is bound by a glycoprotein matrix (Para(0017);
Regarding claims 11 and 12, Chokshi further teaches wherein said composition further comprises microorganisms that produce said glycoprotein matrix(paragraph 14)
Regarding claims 13 and 14, Chokshi further teaches that the microorganisms include yeast wherein said yeast includes Saccharomycescervisiae(SeeExample1;Para[0078]).
Regarding claims 15 and 16, Chokshi further teaches wherein said microorganisms include and the bacteria includes Lactobacillus(See Example1;Para(0080)).
Regarding claim 17, Chokshi further teaches the wherein said bacteria includes Lactobacillus acidophillus or Bacteriumbifidus(SeeExample1;Para[00080]).
Regarding claim 18, Chokshi teaches that the microorgansims include yeast and bacteria(example 1, paragraph 77)

Regarding claim 20, Chokshi teaches that the dietary starch is amylose(paragraph 55).
Regarding claims 21-23, Choksi teaches that the host is a morbidly obese human(paragraph 64).
Regarding claims 24 and 25, Choski teaches that the human suffers from diabetes mellitus(paragraph 70). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791